Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 11/24/21 is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered. 

Status of Claims
Claims 19-30 are pending. 
In the submission filed on 11/24/21, claims 1-18 were 
Claims 19-30 are rejected.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112:
The cancellation of all of the previous claims renders the previous rejections under 35 U.S.C. 112 moot. Applicant's attention is directed to the instant rejections under 35 U.S.C. 112. 
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 101:
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that independent claim 19 is not a method of organizing human activity because of the claimed generating and identifying operations. The generating operation generates a payment card having an identifier designating the card as using a certain payment process. The identifying operation identifies a transaction received with the card as using the process designated by the identifier. This amounts to assigning data to a card to be used with a transaction and, when the transaction and card are subsequently received, using the assigned data to process the transaction. This does not preclude the claim from being a method of organizing human activity, such as a method 
Accordingly, the claims are deemed ineligible under 35 U.S.C. 101.
Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 103:
Applicant's arguments have been fully considered but are moot and/or not persuasive.
Applicant's arguments against the "Handbook" reference are inapplicable, as that reference was not applied in the previous Office Action. Applicant's quotation from the "Office Action" (Response, pp. 8-9) is inapplicable, because it does not quote from the previous Office Action, but rather from the Office Action before the previous Office Action. 
Applicant's argument against Sedlarevic is moot in view of the new combination of prior art being used in the current rejections.

Examiner's Comments
Not Positively Recited
Claim 19
"receiving, … a good or service offered by one of the plurality of sellers in the online marketplace;" 
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970). 

Structure in Method Claims
Claim 19 recites:
"receiving … the online marketplace comprising a plurality of sellers, …" 
The recited structural limitation, viz., "the online marketplace comprising a plurality of sellers," does not affect the method in a manipulative sense but amounts to the mere claiming of the use of the structure. See Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961). ("As to the rejection of the claims on the prior art references, we do not agree with the appellant that such structural limitations as are not disclosed by the references should be given patentable weight.  This argument is applicable to claims drawn to structure and not claims drawn to a method.  To be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure, which, in our opinion, is the 
	
Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/is not entitled to full patentable weight. See rejections under 35 U.S.C. 102 and 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-30 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 19 and 2 are directed to a method "for using pay-on-demand virtual payment cards" and an electronic device. 
Claims 19 and 25 are directed to the abstract idea of "performing or processing a transaction using a virtual payment 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a "memory," a "financial institution computer program," a " computer processor,"  a (pay-on-demand) "virtual" (payment card), a "backend" (for a financial institution), a "backend" (for an online marketplace), and  a "backend" (for a buyer) represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of performing or processing a transaction using a virtual payment card, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to 
Hence, claims 19 and 25 are not patent eligible.
Dependent claims 20-21, 23-24, 26-27 and 29-30 describe further details of the data (virtual payment cards) or operations (payment type/rails) of claims 19 and 25. Dependent claims 22 and 28 describe additional operations (committing transaction to distributed ledger) of or closely related to the abstract idea of claims 19 and 25. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to 

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 19-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply 

Not in the Specification
Claims 19 and 25 recite "receiv[ing] … the online marketplace comprising a plurality of sellers"… one of the plurality of sellers in the online marketplace."  
Related subject matter is discussed in paragraph 0010 of the specification:
[0010] According to another embodiment, a system for using pay-on-demand virtual payment cards may include an online marketplace comprising a plurality of goods or services, each good or service associated with a supplier; ….

It is noted that a marketplace may sell goods and services of multiple sellers without the marketplace comprising multiple sellers. Further, Applicant's specification 0010 does not indicate that the goods or services are associated with different (multiple) sellers; per 0010, the goods and services could all be from a single seller. No support is found for the above-quoted language of claims 19 and 25. 
Claims 19 and 25 recite "generating, by the backend for the financial institution, the pay-on-demand virtual payment card, wherein the pay-on-demand virtual payment card comprises a bank identification number that identifies the pay-on-demand virtual payment card as using a pay-on-demand payment process" and "the financial institution computer program causes the computer processor to: … generate the pay-on-demand virtual payment card, wherein the pay-on-demand virtual payment card comprises a bank identification number that identifies the pay-on-demand virtual payment card as using a pay-on-demand payment process," respectively.
Related subject matter is discussed in paragraphs 0029 and 0038 of the specification:
[0029] In one embodiment, financial institution 140 may manage or maintain a "pool" of pay-on-demand virtual payment cards. In one embodiment, pool of pay-on-demand virtual payment cards. For example, in one embodiment, different bank identification numbers (BINs) may be used to identify different payment processes, payment economics, currencies, buyer and supplier relationships, etc.

[0038] In step 215, the financial institution may provide the pay-on-demand virtual payment card information to the marketplace, and, in step 220, the shopping cart may be processed for payment using the pay-on-demand virtual payment card.

0029 thus teaches that "(BINs) may be used to identify different payment processes, payment economics, currencies, buyer and supplier relationships, etc." This generic language does not teach the specific language claimed, as underlined the pay-on-demand virtual payment card as using a pay-on-demand payment process." Accordingly, no support is found for the above-quoted language of claims 19 and 25.
	0038 thus teaches that "the financial institution may provide the pay-on-demand virtual payment card information to the marketplace." Providing is not the same as, and does not entail, generating. Accordingly, no support is found for the above-quoted language of claims 19 and 25, viz., "generating, by the backend for the financial institution, the pay-on-demand virtual payment card," and "the financial institution computer program causes the computer processor to: … generate the pay-on-demand virtual payment card." 
Claims 19 and 25 recite "receiving, by the backend for the financial institution and from the backend for the financial institution, information for the pay-on-demand virtual payment card" and "the financial institution computer program causes the computer processor to: … receive, from the backend for the financial institution, information for the pay-on-demand virtual payment card," respectively. The most closely related subject matter in the specific is deemed to be 0003, 0007, 0010, 0039 and 0040. However, nothing in this subject matter discloses a financial institution backend receiving information from itself, or a financial institution computer program of an electronic 
Claims 19 and 25 recite "provid[ing …] the pay-on-demand virtual payment card to the backend for the online marketplace." Related subject matter is found at specification paragraphs 0010 and 0038 and Fig. 2, 215. According to these portions of Applicant's disclosure, the pay-on-demand virtual payment card information, not the card itself, is provided to the online marketplace backend. Accordingly, no support is found for the above-quoted subject matter of claims 19 and 25.
Claims 19 and 25 recite "receiv[ing …] from the backend for the online marketplace, a transaction for the good or service and the pay-on-demand virtual payment card." Related subject matter is found at specification paragraphs 0003 and 0010. According to these portions of Applicant's disclosure, the online marketplace backend provides the transaction, not the pay-on-demand virtual payment card, to the financial institution backend. Accordingly, no support is found for the above-quoted subject matter of claims 19 and 25.
Claims 19 and 25 recite "identify[ing …] the transaction as using the pay-on-demand payment process based on the bank 
[0029] In one embodiment, financial institution 140 may manage or maintain a "pool" of pay-on-demand virtual payment cards. In one embodiment, pool of pay-on-demand virtual payment cards. For example, in one embodiment, different bank identification numbers (BINs) may be used to identify different payment processes, payment economics, currencies, buyer and supplier relationships, etc.

0029 thus teaches that "(BINs) may be used to identify different payment processes, payment economics, currencies, buyer and supplier relationships, etc." This generic language does not teach the specific language claimed, viz., "identify[ing …] the transaction as using the pay-on-demand payment process based on the bank identification number." Accordingly, no support is found for the above-quoted language of claims 19 and 25.
Claims 20-24 and 26-30 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a 

Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to contain a reference to a claim previously set forth. Specifically, claim 23 depends from claim 23. For the purpose of examination, claim 23 is interpreted as depending from claim 19.  
Applicant may cancel claim 23, amend the claim so as to place the claim in proper dependent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim 24 is rejected by virtue of its dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-21, 25-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flitcroft et al. (U.S. Patent No. Application Publication No. 2003/0018567 A1), hereafter Flitcroft.

Regarding Claims 19 and 25
Flitcroft teaches:
receiving (Fig. 6, step 2, Request CPN), at a backend for a financial institution (Fig. 6, 61 and 64, see 0049, 0192-0193, 0203, 0207) and from a backend for an online marketplace (Fig. 6, Exchange 65), the online marketplace comprising a plurality of sellers, a request for a pay-on-demand virtual payment card for a buyer of a good or service offered by one of the plurality of sellers in the online marketplace; (Fig. 6, 0057-0059)
generating, by the backend for the financial institution, the pay-on-demand virtual payment card, wherein the pay-on-demand virtual payment card comprises a bank identification number that identifies the pay-on-demand virtual payment card as using a pay-on-demand payment process; (Fig. 6, 0059, 0057, 0062, 0063, 0069, 0070)
receiving, by (Fig. 6, step 6, Auth (including CPN, as per) step 3, PO + CPN) the backend for the financial institution and from (Fig. 6, step 2, Resp with CPN) the backend for the financial institution, information for the pay-on-demand virtual payment card; (Fig. 6, steps 2-6, 0059-0063)
providing, by the backend for the financial institution, the pay-on-demand virtual payment card to the backend for the online marketplace; (Fig. 6, step 2, Resp with CPN, 0059)
receiving (Fig. 6, step 6), by the backend for the financial institution and from the backend for the online marketplace, a transaction (as per Fig. 6, step 3, PO) for the good or service and the pay-on-demand virtual payment card (as per Fig. 6, step 3, CPN); (Fig. 6, steps 3-6, 0060-0063)
identifying ("recognizes the CPN platform's purchase BIN/BIN-Range"), by the backend for the financial institution, the transaction as using the pay-on-demand payment process (i.e., Fig. 6, steps 6 and 7, 0063, 0064, the process used by "CPN software platform 61") based on the bank identification number; 
settling, by the backend for the financial institution, the transaction by providing a payment from an account for the buyer to an account for the seller using the pay-on-demand payment process; and (Fig. 6, step 13, 0070, 0073, 0074, 0270)
providing, by the backend for the financial institution, a reconciliation file to a backend for the buyer. (0010, 0292, 0294)

Regarding Claims 20 and 26
Flitcroft teaches the limitations of base claims 19 and 25 as set forth above. Flitcroft further teaches:
wherein the pay-on-demand virtual payment card comprises a single use account number. (0051)

Regarding Claims 21 and 27
Flitcroft teaches the limitations of base claims 19 and 25 as set forth above. Flitcroft further teaches:
wherein the pay-on-demand virtual payment card comprises a limited use account number. (0050) 

Regarding Claim 30
Flitcroft teaches the limitations of base claim 25 as set forth above. Flitcroft further teaches:
wherein the payment comprises an electronic payment network payment. (0052, 0054)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Flitcroft et al. (U.S. Patent No. Application Publication No. 2003/0018567 A1), hereafter Flitcroft, in view .

Regarding Claims 22 and 28 
Flitcroft teaches the limitations of base claims 19 and 25 as set forth above. Flitcroft does not explicitly disclose but Lugli teaches:
committing the transaction to a distributed ledger. (0051-0057; 0026, 0135)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Flitcroft to incorporate Lugli's teaching of committing transactions (including transactions involving virtual payment cards) to a distributed ledger, into Flitcroft's systems and methods for controlled payment card generation and transaction/payment processing (esp. in a business-to-business context), in order to provide a centralized repository and robust trustworthiness of stored transaction data, such as to facilitate tracking, reviewing and verifying of past transactions, for purposes of validating risk; verifying compliance with regulatory or licensing requirements; providing reports to business users for reconciling, tracking, reporting, etc.; and so on. See, e.g., Lugli, 0055, Flitcroft, 0007, 0010, 0024-0027, 0147-0149, 0291-0298. In addition, the combination is .

Claims 23, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Flitcroft et al. (U.S. Patent No. Application Publication No. 2003/0018567 A1), hereafter Flitcroft, in view of Bachenheimer (U.S. Patent Application Publication No. 2009/0259560 A1).

Regarding Claims 23 and 29
Flitcroft teaches the limitations of base claims 19 and 25 as set forth above. Bachenheimer further teaches:
wherein the payment comprises an Automated Clearing House (ACH) payment. (0060, 0068, 0070, 0099)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Flitcroft's systems and methods for controlled payment card generation and transaction/payment processing (esp. in a business-to-business context), by incorporating therein these teachings of Bachenheimer pertaining 

Regarding Claim 24
Flitcroft in view of Bachenheimer teaches the limitations of base claim 19 and intervening claim 23 as set forth above. Flitcroft further teaches:
wherein the payment comprises an electronic payment network payment. (0052, 0054)

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references: 
Cartwright (U.S. Patent Application Publication No. inter alia, reconciliation between various parties in a travel agency context using a reconciliation file.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692